DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 04/06/2020 where claims 1 – 9 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 04/06/2020, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 04/06/2020. These drawing are acceptable.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness type double patenting over claims 1-18 of US Patent:  Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application: 16/840,565
US Patent: US 10,652,369 B2
1. An apparatus for generating broadcast signal frame, comprising a processor and a memory storing at least one instruction to be executed by the processor, wherein the at least one instruction is configured to: 
generate a multiplexed signal by combining a core layer signal and an enhanced layer signal at different power levels;
 generate a power reduced multiplexed signal by reducing power of the multiplexed signal to a power level corresponding to the core layer signal; 




generate a time-interleaved signal by performing interleaving that is applied to both a core layer corresponding to the core layer signal and an enhanced layer corresponding to the enhanced layer signal; 

and generate a broadcast signal frame including a preamble for signaling time 





generating a multiplexed signal by combining a core layer signal and an enhanced layer signal at different power levels; 
reducing power of the multiplexed signal to a power level corresponding to the core layer signal by using a normalizing factor which is applied to both the core layer signal and the enhanced layer signal after combining the core layer signal and the enhanced layer signal; 

generating a time-interleaved signal by performing time interleaving that is applied to both the core layer signal and the enhanced layer signal in the multiplexed signal; 


and generating a broadcast signal frame including a preamble for signaling time 

wherein the normalizing factor is a value that is larger than 0 and smaller than 1, and increases as a reduction in power corresponding to the enhanced layer signal becomes larger, wherein the preamble includes a PLP identification information for identifying Physical Layer Pipes (PLPs) and a layer identification information for identifying layers corresponding to division of layers, wherein the time interleaver information is included in the preamble for each of the Physical Layer Pipes (PLPs) inside of a NUM_PLP loop independently of the layer identification information, wherein the broadcast signal frame includes a payload corresponding to the multiplexed signal.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 is/are rejected under 35 U.S.C 103 as being unpatentable over Baek et al. (US Pub: 20160197759 A1) hereinafter Baek, Hong et al. (US Pub:  20130219431 A1) hereinafter Hong431 

As to claim 1. Baek teaches an apparatus for generating broadcast signal frame, comprising a processor and a memory storing at least one instruction to be executed by the processor, wherein the at least one instruction is configured to: (Baek [0135] [0150][0181] Fig. 1, a structure of an apparatus for transmitting broadcast signals,  Input Formatting Block implements functions, processes, memory)
generate a multiplexed signal by combining a core layer signal and an enhanced layer signal at different power levels; (Baek [0590] [0594] [0598] Fig. 38B, core layer and enhanced  layer are combined in the Layered Division Multiplexing LDM injection block at different power levels)
(Baek [0598] [0599]  [0602]  Fig. 38B, core layer and enhanced layer are combined at the LDM injection block, injection level controller is used to reduce power of the enhanced layer compared to the core layer in order to output transmission energy that will achieve a specific bit rate; signals combined through the LDM injection block 38100 are normalized in a power normalizer block after power of all the signals is combined)
generate a time-interleaved signal by performing interleaving that is applied to both a core layer corresponding to the core layer signal and an enhanced layer corresponding to the enhanced layer signal; (Baek [0592]  [00593] [0594][0605] [0606]  Fig. 38B, Fig. 39,  each of the two BICM chains, core layer and enhanced layer is represented by  a single PLP,  time interleaving  block 39100, of framing and interleaving block, time interleaves core layer (PLP0)  and enhanced layer (PLP1) )
Baek does not teach and generate a broadcast signal frame including a preamble for signaling time interleaver information about a time interleaver operation
Hong431 teaches and generate (Hong431 [0234] Fig. 13, frame builder include a first frame building block 605100 for processing the data received through the first path and a second frame building block 605200 for processing the data received through the second path)
a broadcast signal frame including a preamble for signaling time interleaver information about a time interleaver operation. (Hong431 [0205] [0620] [0621] Fig. 2,Fig. 6, Fig. 11,  cell interleaver 604150  perform interleaving in cell units on the PLP data mapped to the constellation, and the time interleaver 604160 perform interleaving on the cell-interleaved PLP data in time units, PLP data includes base layer and enhancement layer of broadcast service,  so as to output the time-interleaves PLP data to the frame builder, frame builder generates transmission frame, transmission frame includes preamble, preamble include a P1 signaling information region and an L1 signaling information region, L1 region within preamble includes PLP structure  & PLP parameter, and plurality of PLPs (time interleaved base layer and enhancement layer))
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hong431 with the teaching of Baek because Hong teaches that performing time interleaving base layer and enhancement layer data would allow the receiver to ensure diversity thus enhancing performance of the receiver. (Hong [0205])

As to claim 2. The combination of Baek and Hong431 specifically Baek teaches wherein the broadcast signal frame includes a bootstrap; the preamble; (Baek [0604] [0612] [0616] Fig. 39, Fig. 40, framing & interleaving block is  represented by a frame building block; framing block generates bootstraps and special symbols such as preambles)
and a payload corresponding to the multiplexed signal.  (Baek [0589] [0590]  [0604] [0606] [0607] [0608] Fig. 38B, Fig. 39,  layered division multiplexing LDM refers to a constellation superposition technology in which a plurality of data streams is combined in different power levels; framing block 39200 receives time interleaved core layer and enhanced layer signals from time interleaving block 39100, framing block outputs, inputs (data cells) as one or more PLPs (framing block generates  super imposed  payload by combining a time interleaved, core layer payload and an enhanced layer payload at different power levels) 

Claims 3, 4 is/are rejected under 35 U.S.C 103 as being unpatentable over Baek, Hong431  and further in view of Ko et al. (US Pub:  20130343468 A1)  hereinafter Ko

As to claim 3 the combination of Baek and Hong431 specifically Hong431 teaches wherein the preamble includes a PLP identification information for identifying Physical Layer Pipes (PLPs); (Hong431 [0439] [0621] Fig. 6, frame builder 100300 generate a transmission frame, transmission frame includes preamble, preamble may include a common PLP, and a plurality of PLPs; preamble includes a P1 signaling information region, each PLP included in a signal frame is identified by Physical Layer Pipes PLP ID, LLP ID etc.)
the combination of Baek and Hong431 does not teach and a layer identification information for identifying layers.
 Ko teaches and a layer identification information for identifying layers.  (Ko [0432] [0574] [0578]  Fig. 43, transmission frame includes preamble an preamble  first signaling information, the first signaling information includes an identifier, e.g., the PLP_ID field shown in FIG. 43, for identifying each of the multiple PLPs that identifies type of data , mandatory ( base layer)  and optional  (enhancement layer) of the broadcasted service/ identifies layers based on type of data)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ko with the teaching of Baek 
As to claim 4 the combination of Baek, Hong431 and Ko specifically Ko teaches 
 wherein the PLP identification information and the layer identification information are included in the preamble as fields different from each other.  (Ko [0432] [0574] [0578]  Fig. 43, transmission frame includes preamble an preamble  first signaling information, the first signaling information includes an identifier, e.g., the PLP_ID field , for identifying each of the multiple PLPs and the PLP_PROFILE field for identifying  which type of data, mandatory (base layer)  (mandatory)  and optional (enhancement layer)  of a broadcast service, are included in each of the multiple PLPs/identifies layers based on type of data/ PLP_ID field and PLP_PROFILE field are different)
therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ko with the teaching of Baek and Hong431 because Ko teaches that using at least two or more preamble would be more robust against a burst fading effect, which may occur in a mobile fading environment, thus signal detection performance can be enhanced. (Ko [0363])

Claims 5, 6, 7, 8 is/are rejected under 35 U.S.C 103 as being unpatentable over Baek, Hong431, Ko and   Hong et al.(US Pub: 20150078477 A1) hereinafter Hong 477


As to claim 5 the combination of Baek, Hong431 and Ko does not teach wherein the time interleaver information is included in the preamble for each of the Physical Layer 
 Hong477 teaches wherein the time interleaver information is included in the preamble for each of the physical Layer Pipes (PLPs) (Hong477 [0428] [0474] Fig. 26, Fig. 27, Fig. 34, MIMO transmission data that are being transmitted in parallel may be processed in parallel and transmitted by multiple time interleaver  212100,; signaling information corresponds to information being used by the receiver for recovering data included in multiple PLP regions, the P1 signaling information region 503100, the L1 signaling information region 503200, and the common PLP region 503300 may be collectively referred to as a preamble)
 inside of a NUM_PLP loop independently of the layer identification information.  (Hong477 [0501] [0502] Fig. 35, Fig. 36, the NUM PLP Loop 36 include a PLP_PROFILE field, in case the component being transmitted through the PLP is identified (or distinguished) as a base layer or an enhancement layer, the PLP transmitting the base layer becomes the mandatory PLP, and the PLP transmitting the enhancement layer becomes the optional PLP)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hong477 with the teaching of Baek, Hong and Ko because Hong477 teaches that when at least 2 or more preamble symbols are used, it will be robust against a burst fading effect, which may occur in a mobile fading environment, and that a signal detection performance can be enhanced.(Hong477[0433])

As to claim 6 the combination of Baek, Hong431, Ko and Hong477 specifically Baek teaches , wherein the multiplexed signal is generated by combining the core layer signal and a power-reduced enhanced layer signal generated by reducing power of the enhanced layer signal.  (Baek [0598] [0599] [0600] Fig. 38B, core layer and enhanced layer are combined in the LDM injection block, an injection level controller is used to reduce power of the enhanced compared to the core layer in order to output transmission energy that will achieve a specific bit rate/enhancement layer power is reduced at LDM injection block and combined with core layer)

As to claim 7 the combination of Baek, Hong431, Ko and Hong477 specifically Ko teaches wherein the preamble selectively includes an injection level information corresponding to the reducing power of the 49022096.0060C1 enhanced layer signal based on a result of comparing the layer identification information with a predetermined value.  (Ko [0254] [0432] [0574] Fig. 34, P1 signaling information region 503100, the L1 signaling information region 503200, and the common PLP region 503300 refereed as preamble; P1 symbol and the AP1 symbol are inserted for each transmission frame by a P1 insertion module, frames  are base layer PLP and enhancement layer PLP; NS When the component being transmitted through the PLP is identified (or distinguished –compared to a predetermined value) as a base layer or an enhancement layer, the PLP transmitting the base layer becomes the mandatory PLP, and the PLP transmitting the enhancement layer becomes the optional PLP).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ko with the teaching of Baek, Hong431 and Hong477 because Ko teaches that using at least two or more 

As to claim 8 the combination of Baek, Hong431, Ko and Hong477 specifically Baek teaches wherein the reducing power of the multiplexed signal corresponds to a normalizing factor.  (Baek [0599][602] Fig. 38A, Fig. 38B,  an injection level controller is used to reduce power  of the enhanced layer compared to the core layer in order to output transmission energy that will achieve a specific bit rate; signals combined through the LDM injection block 38100 are normalized in a power normalizer  block after power of all the signals is combined)

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Baek, Hong431, Ko and Hong477and  further in view of  Beerends et al. (US Pub: 20050159944 A1) hereinafter Beerends 

As to claim 9 the combination of Baek, Hong431, Ko and Hong477 specifically Baek teaches wherein the reducing power of the enhanced layer signal corresponds to a scaling factor, (Baek [0599] an injection level controller is used to reduce power of the enhanced layer compared to the core layer (scaling power, scaling factor) in order to output transmission energy that will achieve a specific bit rate and 
the scaling factor decreases as a power reduction corresponding to the power reduced enhanced layer signal becomes larger (Baek [0599] an injection level controller is used to reduce power of the enhanced layer compared to the core layer (scaling power - scaling factor) in order to output transmission energy that will achieve a specific bit rate,(when enhanced layer power is high then reduction of power by injection level controller become larger) ).
as the power reduction corresponding to the power reduced enhanced layer signal becomes larger. (Baek [0599] an injection level controller is used to reduce power of the enhanced layer compared to the core layer (scaling power, scaling factor) in order to output transmission energy that will achieve a specific bit rate,(when enhanced layer power is high then reduction of power by injection level controller become larger) ).
and the normalizing factor increases (Beerends [0004] first scaling factor which is a function of the reciprocal value of the power of the output signal increased by an adjustment value (power normalized by normalization factor);
therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Beerends with the teaching of Baek, Hong431, Ko and Hong477  because Beerends teaches that scaling 
the output signal and/or the input signal of a system would allow to compensate a small deviations of the power thus degraded output signal is scaled locally to match the reference input signal in the power domain. (Beerends [0004] [0006])
Conclusion




7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413